DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: omission of a brief description of the drawings in compliance with 37 CFR 1.74.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 15, 17, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 14, the term “the compound C” lacks antecedent basis.
With respect to claims 15 and 17, they are rejected for failing to cure the deficiency of claim 14.
With respect to claim 24, it is unclear whether the reinforcing elements of the semi-finished article are coated with the rubber composition of claim 1.  In the interest of compact prosecution, the claim is examined as having a reinforcing element coated with the claimed rubber composition.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amount of pendent groups in claim 2 includes 0 mol % and therefore encompasses non-modified natural rubber which is outside the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 14, 15, 17, 19, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Salit (US 2016/0264753).
With respect to claims 1, 8, and 19, Salit discloses a rubber composition comprising reinforcing filler such as carbon black (paragraph 0073) and a diene elastomer bearing imidazole functional groups along the chain (abstract), wherein the diene elastomer is preferably a natural rubber (paragraph 0045).  The imidazole corresponds to formula (I) 
    PNG
    media_image1.png
    93
    118
    media_image1.png
    Greyscale
, wherein Z, Y, R, and R’ are identical or 
Salit’s examples includes less than 50 wt % of reinforcing filler that is carbon black, however, Salit discloses that carbon black can be a reinforcing filler in mixture with other fillers (paragraph 0073).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize up to 100 wt % of reinforcing filler of carbon black.
With respect to claim 2, Salit discloses that between 0 and 3 mol % of imidazole rings are distributed along the diene elastomer (paragraph 0012).
With respect to claims 3-5 and 9, exemplified imidazole corresponds to Y2 attached to diene elastomer, Y1 is methyl, and Y3 and Y4 are hydrogen (paragraph 0128).
With respect to claims 14, 15, and 17, Salit discloses that a 1,3-dipolar compound is used to graft the imidazole rings to the diene elastomer (paragraph 0048), wherein the 1,3-dipolar compounds include aromatic nitrile monoxides of claimed formula (paragraphs 0062-0063).
With respect to claim 21, Salit discloses that the reinforcing filler is present in an amount of 30-160 phr (paragraph 0083).
With respect to claim 26, Salit discloses that the rubber composition is for use in semi-finished products for tires (paragraph 0164)

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Salit (US 2016/0264753) in view of Marechal (US 2012/0252928).
The discussion with respect to Salit in paragraph 5 above is incorporated here by reference.
Salit discloses that the rubber composition is for use in semi-finished products for tires (paragraph 0164), however, it fails to disclose that the rubber composition is coated on a reinforcing element.

Given that Salit discloses that its rubber composition is useful in semi-finished products for tires and further given that such products include metal reinforcing elements as taught by Marechal, it would have been obvious to one of ordinary skill in the art to coating reinforcing elements for a tire with the rubber composition taught by Salit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn